UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Date:August 2010 Commission File Number 1-32895 Penn West Energy Trust (Translation of registrant's name into English) Suite 200, 207 – 9th Avenue SW Calgary, Alberta T2P 1K3 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) o INCORPORATION BY REFERENCE Exhibit 99.1 to this Form 6-K is hereby incorporated by reference into the registration statement on Form F-3 of Penn West Energy Trust (File No. 333-145296) and as an exhibit to the registration statement on Form F-10 of Penn West Energy Trust (File No. 333-151324). DOCUMENTS FILED See the Exhibit Index hereto for a list of the documents filed herewith and forming a part of this Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PENN WEST ENERGY TRUST, by its administrator, Penn West Petroleum Ltd. Date:August 5,2010 By: /s/ Todd Takeyasu Name: Todd Takeyasu Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Description PENN WEST ANNOUNCES ITS RESULTS FOR THE SECOND QUARTER ENDED JUNE 30, 2010
